Order appealed from reversed on the facts and in the exercise of discretion, with costs to appellant and the motion to punish granted. We find the defendant to be *717in contempt and fix a fine of $1,650 together with a counsel fee of $500, to be paid within 20 days after entry and service of the order of this court. The order of December 19, 1957 directed defendant to continue to pay the then fixed alimony of $55 weekly pending the hearing before the Official Referee of defendant’s motion to suspend such payments. There was clear proof before Special Term upon this application that defendant had failed to comply with that direction except for the making of five weekly payments. He thus was in default a total of 30 payments and no sufficient reason was given for failure to obey the order. Settle order. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Bastow, JJ.